Case: 2:19-cv-03689-MHW-KAJ Doc #: 3 Filed: 11/23/19 Page: 1 of 4 PAGEID #: 27




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 Mary M. Laile (as personal representative          CIVIL ACTION NO. 2:19-cv-3689
 and Special Administrator of the Estate of
 Donna Gail Castleberry AKA Donna Gail
 Dalton, Decedent),

                               Plaintiff,
                                                   JUDGE MICHAEL H. WATSON
 vs.

 Andrew K. Mitchell , et al                         MAGISTRATE JUDGE
                                                    KIMBERLY L. JOLSON
                               Defendants.

  PLAINTIFF MARY M. LAILE’S MOTION FOR ENLARGEMENT OF THE TIME BY
    WHICH SHE MAY EFFECT SERVICE OF THE SUMMONS AND COMPLAINT
                      UPON DEFENDANTS HEREIN.

        Now come Plaintiff Mary M. Laile, by and through counsel, and hereby moves the

 Court, pursuant to Rule 6(b) (1) (A), Federal Rules of Civil Procedure (FRCP) to exercise its

 sound discretion and enlarge the time period by which Plaintiffs may effect service of the

 summons and complaint upon each Defendant herein by granting Plaintiff until February 19,

 2020 to effect service of summons and complaint upon such Defendants.


        This Motion is supported by Memorandum and Affidavit below.

        A proposed Order is attached hereto for the Court's consideration.


                                       Respectfully submitted

                                       /s/ John W. Waddy, Jr.
                                       John W. Waddy, Jr.
                                       Sup. Ct. Atty. Reg. No. 0009562
                                       111 Hamilton Park
                                       Columbus, Ohio 43203
                                       (614) 463-9518
                                       FAX 461-1299
                                       E-MAIL JWADDY@EE.NET
                                       Trial Attorney for Plaintiff


                                              1
Case: 2:19-cv-03689-MHW-KAJ Doc #: 3 Filed: 11/23/19 Page: 2 of 4 PAGEID #: 28




                               MEMORANDUM IN SUPPORT


        On August 23, 2019, Plaintiff Mary M. Laile, (as personal representative and

 Special Administrator of the Estate of Donna Gail Castleberry AKA Donna Gail

 Dalton, Decedent) commenced this wrongful death civil action against Defendant

 Andrew K. Mitchell, Defendant City of Columbus, Defendant Kim Jacobs, and

 Defendants police officers Doe 1-25. This motion relates to service of the complaint

 upon the upon defendants.

        FRCP Rule 4(c)(1) provides that service of the complaint and summons must be

 made upon the defendants within the time provided in FRCP(M):

        (c) Service.

                  (1) In General. A summons must be served with a copy of the complaint.
                  The plaintiff is responsible for having the summons and complaint served
                  within the time allowed by Rule 4(m) and must furnish the necessary
                  copies to the person who makes service.


        FRCP Rule 4(m) provides a 90 day time limit for service:

        (m) Time Limit for Service.

                  If a defendant is not served within 90 days after the complaint is filed, the
                  court on motion or on its own after notice to the plaintiff must dismiss the
                  action without prejudice against that defendant or order that service be
                  made within a specified time. But if the plaintiff shows good cause for the
                  failure, the court must extend the time for service for an appropriate
                  period. This subdivision (m) does not apply to service in a foreign country
                  under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule
                  71.1(d)(3)(A).


 Hence service of the complaint and summons shall be made within 90 days of filing of

 the complaint.




                                                2
Case: 2:19-cv-03689-MHW-KAJ Doc #: 3 Filed: 11/23/19 Page: 3 of 4 PAGEID #: 29




         However, FRCP Rule 6(b)(1)(A) provides that a court may for good cause extend

 the time for service of the summons and complaint the Court may with or without

 motion extend the time. This Rule reads in pertinent part:

         (b) Extending Time

                 (1)     In General. When an act may or must be done within a specified
                         time, the court may, for good cause, extend the time:


                         (A)     with or without motion or notice if the court acts, or if the
                                 request is made before the original time or its extension
                                 expires;


 Here, the complaint was filed on August 23, 2019 and pursuant to FRCP Rule 4(m)

 service was to be made on or before November 23, 2019, within the prescribed 90 day

 period of 4(m). This motion is made prior to the expiration of the 90 day period.

         Plaintiff states that she has good cause why service has not yet been effected upon

 the Defendants.

         Immediately after this case was filed, Plaintiff met with representatives of the City

 defendants to discuss the civil action. Settlement and possible defenses were discussed.

 From the discussions, counsel had the understanding that service of the Complaint upon the

 City defendant at this time would cause the filing of an answer wherein certain defenses

 would be raised which, if successful, would negatively impact Plaintiff’s case. Strategically,

 to avoid any impediment to settlement Plaintiff wishes to exhaust all possible settlement

 avenues prior to effecting service of the complaint and summons on Defendants. Hence,

 Plaintiff needs additional time to make a demand for resolution of this matter prior to having

 Defendants served with the summons and complaint. This is a strategy that is in the best

 interest of Plaintiff’s case. Plaintiff believes that it best serves judicial economy to allow the



                                                 3
Case: 2:19-cv-03689-MHW-KAJ Doc #: 3 Filed: 11/23/19 Page: 4 of 4 PAGEID #: 30




 parties to discuss settlement prior to service of the complaint and summons in this matter.


         Therefore, Plaintiff states that she has shown good cause and she prays that the

 Court finds that she is entitled to the relief requested. Plaintiff prays that the Court issue an

 order granting Plaintiff until February 19, 2020 to effect service of summons and complaint

 upon Defendants.




                                         Respectfully submitted


                                         /s/ John W. Waddy, Jr.
                                         John W. Waddy, Jr.
                                         Sup. Ct. Atty. Reg. No. 0009562
                                         111 Hamilton Park
                                         Columbus, Ohio 43203
                                         (614) 463-9518
                                         FAX 461-1299
                                         E-MAIL JWADDY@EE.NET
                                         Trial Attorney for Plaintiff




                                                4
